IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT
                         _______________

                           No. 96-40227
                        Summary Calendar
                         _______________



                     MICHAEL ARTHUR MAGOON,

                                          Plaintiff-Appellant,

                             VERSUS

                           WAYNE SCOTT,
         Director, Texas Department of Criminal Justice,
                 Institutional Division, et al.,

                                          Defendants-Appellees.


*****************************************************************


                     MICHAEL ARTHUR MAGOON,

                                          Plaintiff-Appellant,

                             VERSUS

                           WAYNE SCOTT,
         Director, Texas Department of Criminal Justice,
                 Institutional Division, et al.,

                                          Defendants-Appellees.

                    ________________________

          Appeal from the United States District Court
                for the Eastern District of Texas
                          (6:95-CV-240)
                    _________________________

                          June 21, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*



      Michael   Magoon    appeals    the   dismissal    of   his   suit   under

28 U.S.C. § 1915(d). Magoon contends that medical personnel should

have performed an x-ray on his back and should have concluded that

his prior back injuries precluded him from working. His complaints

are, at best, either allegations of negligent treatment or disputes

regarding the type of treatment he received and, thus, do not

evidence constitutionally inadequate treatment.               See Johnson v.

Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).

      Magoon avers that he has been denied access to the court.

Although the magistrate judge should have addressed Magoon’s court-

access claim, Magoon has not identified any reversible error.               See

Walker v. Navarro County Jail, 4 F.3d 410, 413 (5th Cir. 1993).

Accordingly, the judgment is AFFIRMED.




        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.

                                       2